                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RICKEY BILLS,

      Plaintiff,                                     Case No. 15-cv-11414
                                                     Hon. Matthew F. Leitman
v.

PAUL KLEE, et al.,

     Defendants.
__________________________________________________________________/

ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS (ECF No. 87) TO
  REPORT AND RECOMMENDATION (ECF No. 85), (2) ADOPTING
        RECOMMENDED DISPOSITION OF REPORT AND
RECOMMENDATION, AND (3) DENYING PLAINTIFF’S MOTION FOR
       A TEMPORARY RESTRAINING ORDER (ECF No. 82)

      On August 22, 2019, Plaintiff Rickey Bills filed a motion for a temporary

restraining order and preliminary injunction in this prisoner civil-rights action. (See

Mot., ECF No. 82.)       Bills seeks to prevent prison officials at the Lakeland

Correctional Facility (the “LCF”) from transferring him from that facility to another

Michigan Department of Corrections facility “up north.” (Id.) However, Bills is not

currently incarcerated at the LCF, and thus he is not subject to being moved by the

LCF staff. Moreover, the prison officials named in Bills’ motion are not parties to

this case, and their alleged actions have nothing to do with his claims in this action.

      The assigned Magistrate Judge issued a report and recommendation (the

“R&R) on September 16, 2019, recommending that the Court deny Bills’ motion.
                                          1
(See R&R, ECF No. 85.)         Bills thereafter filed objections to the R&R. (See

Objections, ECF No. 87.)       For the reasons that follow, Bills’ objections are

OVERRULED.

                                          I

        Bills is a state inmate in the custody of the Michigan Department of

Corrections (the “MDOC”). In this prisoner civil-rights action, Bills brings claims

arising out of his incarceration at the Adrian Correctional Facility (the “ARF”) and

the Macomb Correctional Facility (the “MCF”). Bills claims that the Defendants –

all of whom work at either the ARF or the MCF – (1) interfered with his right to

access the courts, (2) denied him procedural due process under the MDOC’s

grievance procedures, and (3) retaliated against him for filing lawsuits. (See Sec.

Am. Compl., ECF No. 67.)

        On August 22, 2019, Bills filed a motion for an injunction and a temporary

restraining order in this case. (See Mot., ECF No. 82.) In the motion, Bills seeks to

enjoin employees of a third MDOC facility, the LCF, from transferring him to a

different MDOC facility in northern Michigan. (See id.) Bills says that such a

transfer would adversely affect his heart condition. (See id.) None of the individuals

referenced in Bills’ motion are parties to this action, and none of the alleged actions

that any of those individuals took has any connection to the dispute at issue in this

case.

                                          2
                                           II

      On September 16, 2019, the assigned Magistrate Judge issued the R&R in

which the recommended that the Court deny Bills’ motion. (See R&R, ECF No. 85.)

The Magistrate applied the appropriate factors governing requests for temporary

restraining orders and injunctions and concluded that Bills was not entitled to relief.

      The Magistrate Judge first determined that Bills had “not shown a reasonable

likelihood of success on the merits of his underlying request.” (Id., PageID.847.)

The Magistrate pointed out that “none of the individuals Bills seeks to enjoin are

parties to the instant lawsuit.” (Id.) The Magistrate explained that “the Court will

not enjoin non-parties, and will not issue injunctive relief that is entirely unrelated

to the Plaintiff’s underlying claims.” (Id., quoting Huber v. Nolan, 2019 WL

2314630, at *3 (S.D. Ohio May 31, 2019).)

      The Magistrate then described how Bills’ allegations in his motion were

inconsistent with his claim that employees of the LCF were seeking to transfer him

to a different facility despite the danger to his health:

             Second, although Bills asserts that a transfer will adversely
             affect his heart condition, his own filings show the
             speculative nature of his concerns. In his motion, Bills
             states that LCF health services previously blocked a
             scheduled transfer due to his rising blood pressure, stating
             that they found it was “too dangerous” to allow him to
             travel with his blood pressure being as high as it was at the
             time. (Doc. #82). In other words, Bills admits that those
             charged with his care at LCF monitored his medical

                                            3
             condition and appropriately took it into account in terms
             of his placement.

(Id., PageID.847-48.) The Magistrate also found that Bills’ “claims of an unsafe

transfer [were] speculative” because Bills indicated that he had been subject to other

recent transfers between MDOC facilities, but Bills did not “allege that [those]

transfers have or will cause him to suffer any specific irreparable harm.” (Id.,

PageID.848.)

      Finally, the Magistrate Judge concluded that none of the other relevant factors

weighed in favor of granting Bills relief:

             The remaining factors also weigh in favor of denying
             Bills’s request for injunctive relief. Issuing a preliminary
             injunction or temporary restraining order prohibiting
             Bills’s transfer to a different prison would result in harm
             to both the MDOC and the public, because providing
             appropriate supervision of Michigan’s large inmate
             population necessarily requires the ability to transfer
             prisoners between facilities when the need arises, as
             determined by appropriate MDOC personnel. As the Sixth
             Circuit has recognized, “problems of prison
             administration are peculiarly for resolution by prison
             authorities and their resolution should be accorded
             deference by the courts.” Bazzetta v. McGinnis, 124 F.3d
             774, 779 (6th Cir. 1997). Moreover, “[w]hen an injunction
             is sought by an inmate against state prison officials, the
             Sixth Circuit has noted that findings of fact in support of
             any granted relief are ‘especially critical’ since such an
             order would necessarily intrude ‘significantly into the
             prerogatives of state correctional officials.’” See Huber v.
             Nolan, No. 1:19-CV-224, 2019 WL 2314630, at *3 (citing
             Glover v. Johnson, 855 F.2d 277, 284 (6th Cir. 1988);
             Kendrick v. Bland, 740 F.2d 432, 438, n. 3 (6th Cir.
             1984)). Here, Bills has failed to provide the Court with
                                             4
             sufficient evidence from which it could find that the
             requested injunction is warranted, and that request, by its
             very nature, intrudes on the MDOC’s ability to make
             decisions regarding the care and custody of its prisoners.
             Such an order would affect not only Bills’s safety, but the
             safety of MDOC staff and other prisoners.

(Id., PageID.848-849.)

                                          III

      Bills filed objections to the R&R on October 15, 2019. (See Objections, ECF

No. 87.) The objections are difficult to follow and appear to simultaneously include

(1) objections to the R&R and (2) a new Complaint Bills apparently seeks to file

against employees of the LCF that arises out of Bills’ treatment at that facility. (See

id.) In the objections, Bills raises issues with his medical treatment at the LCF and

other MDOC facilities. He further claims that prior to the entry of the R&R, the

MDOC did in fact transfer him to a facility in northern Michigan despite the

existence of his pending motion to stop that transfer. (See id.) Finally, Bills claims

that individuals at the LCF transferred him to other MDOC facilities in retaliation

for Bills filing lawsuits against MDOC employees. (See id.)

                                           IV

      When a party objects to a portion of a Magistrate Judge’s R&R, the Court

reviews that portion de novo. See Fed. R. Civ. P. 72(b)(3); see also Lyons v. Comm’r

of Soc. Sec., 351 F.Supp.2d 659, 661 (E.D. Mich. 2004). The filing of objections

which raise some issues, but fail to raise others with specificity, will not preserve all
                                           5
the objections a party might have to a report and recommendation. See Willis v. Sec’y

of HHS, 931 F.2d 390, 401 (6th Cir. 1991).

        The Court has no duty to conduct an independent review of the portions of the

R&R to which a party has not objected. See Thomas v. Arn, 474 U.S. 140, 149

(1985). In addition, the failure to file objections to an R&R waives any further right

to appeal. See Howard v. Sec’y of Health and Human Servs., 932 F.2d 505 (6th Cir.

1991); Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.

1987).

                                             V

        The Court has carefully reviewed Bills’ objections and OVERRULES them

for several reasons.

        First, it appears that the relief Bills seeks in his motion is moot. In the motion,

Bills seeks an “order to stop any transfer” by officials at the LCF to a facility “up

north” that is “750 [miles] away.” (Mot., ECF No. 82, PageID.816, 818.) But since

the filing of Bills’ motion, it appears that he has been transferred to the MCF, where

he is currently incarcerated. (See ECF No. 86, PageID.924, in which Bills indicates

in a proof of service that he is incarcerated at the MCF as of October 22, 2019.)

Thus, Bills cannot show that he currently is in any danger from a transfer from the

LCF to a prison “up north.” The claim Bills seeks relief for in his motion is therefore

moot.

                                             6
       Second, as the Magistrate Judge aptly pointed out, Bills’ underlying claims in

this case do not relate in any way to his incarceration at the LCF or the actions of

any employees of the LCF. Nor are any employees at the LCF to whom Bills directs

his current motion Defendants in this action.         Under these circumstances, a

temporary restraining order and/or preliminary injunction against individuals who

are not a party to the case would be inappropriate. See, e.g., Huber, 2019 WL

2314630, at *3 (“The Court will not enjoin non-parties, and will not issue injunctive

relief that is entirely unrelated to the Plaintiff’s underlying claims”). If Bills seeks

to hold officials of the LCF liable for alleged misconduct while he was incarcerated

at that facility, he must file a new and separate action against those employees.

       Third, for all of the reasons explained in the R&R, Bills has failed to persuade

the Court that any of the preliminary and/or injunctive relief factors favor such relief

here. Simply put, “Bills has failed to provide the Court with sufficient evidence

from which it could find that the requested injunction is warranted.” (R&R, ECF No.

85, PageID.849.)

       For all of these reasons, the Court OVERRULES Bills’ objections to the

R&R.

                                          VI

       For all of the reasons stated above, IT IS HEREBY ORDERED that:

              Bills’ objections to the R&R (ECF No. 87) are OVERRULED;

                                           7
             The recommended disposition of the R&R (ECF No. 85) is

               ADOPTED; and

             Bills’ motion for a temporary restraining order and preliminary

               injunction (ECF No. 82) is DENIED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: February 12, 2020



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 12, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       8
